DETAILED ACTION

Species Election Requirement 
This application contains claims directed to the following patentably distinct species of the claimed invention: 

SPECIES A: Claims 6, 7, and 11 recite patentably distinct species of cutoff values. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below:
cutoff values determined based 2 on a sequencing depth of the one of the first loci (claim 6)
cutoff values determined based 2 on a false positive rate that depends on a sequencing error rate, a sequencing depth of the first3 region, and a number of nucleotide positions in the first region (claim 7)
cutoff values determined based on specifically claimed criteria (claim 11)

The above species are independent or distinct for the following reasons. The disclosed species of cutoff values do not overlap in scope, as they are directed to different mathematical and/or computational operations that are not obvious variants of each other based on the current record and would require different prior art searches. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). 

SPECIES B: Each of claims 12, 13, 16, and 32 recites patentably distinct species of parameters. In order to begin examination on the merits, Applicant is required to select a single disclosed species by electing ONE of these claims. 

The above species are independent or distinct for the following reasons. The disclosed species of parameters are either associated with different types of information or are determined using non-overlapping computational operations that would require different prior art searches. In addition, these species are not obvious 

SPECIES C: Claims 17 and 22 recite patentably distinct species of processes for determining genomic positions. In order to begin examination on the merits, Applicant is required to select a single disclosed species by electing ONE of these claims. 

The above species are independent or distinct for the following reasons. The disclosed species of processes for determining genomic positions rely upon non-overlapping computational operations that are not obvious variants of each other based on the current record and would require different prior art searches. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). Additionally, the disclosed species under the claimed genus of determining genomic positions are not connected in any of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect under the disclosure, and therefore are independent inventions. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619